ORDER
PER CURIAM.
The Court having considered and granted the petition for a writ of certiorari, in the above entitled case, it is this 4th day of April, 1986
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case remanded to the Court of Special Appeals with directions to vacate the judgment of the Circuit Court for Howard County and remand the case to the Circuit Court for Howard County for further proceedings consistent with Board of Education for Dorchester County v. Hubbard, 305 Md. 774, 506 A.2d 625 (1986). Costs to be paid by the appellees.